Citation Nr: 0842702	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-31 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $35,400.14, to include 
the question of whether the overpayment was properly created.  

(The issue of entitlement to an increased rating for a right 
knee disability, evaluated as 10 percent disabling from 
December 30, 1993 (excluding a period of temporary total 
rating), 20 percent disabling from March 1, 2001, and 30 
percent disabling from June 5, 2003, is the subject of a 
separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 decision of the Committee on Waivers and 
Compromises (COW) of the RO, which denied the veteran's claim 
for waiver of recovery of the overpayment of compensation 
benefits in the amount of $35,804.98.  In July 2006, veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 30-day 
abeyance period for submission of additional evidence in 
support of the claim.  Later in September 2008, the veteran 
submitted annotated copies of documents regarding his warrant 
which had been previously submitted.  This evidence was 
accompanied by a waiver of the veteran's right to have this 
evidence initially considered by the RO.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2008).  



FINDINGS OF FACT

1.  VA determined that, from March [redacted], 2004 (the date 
issuance of a warrant for a felony offense) until May [redacted], 
2005 (the date of bond receipt) the veteran was a fugitive 
felon, and discontinued his compensation benefits, resulting 
in an overpayment in the amount of $35,400.14.  

2.   The evidence does not reflect that the veteran was 
either fleeing to avoid prosecution or custody or confinement 
after conviction for a felonious offense, or attempt to 
commit a felonious offense, or that the veteran was violating 
a condition of probation or parole imposed for commission of 
a felony, from March [redacted], 2004 to May [redacted], 2005.  


CONCLUSION OF LAW

As the veteran was not a fugitive felon from March [redacted], 2004 
to May [redacted], 2005; the overpayment resulting from 
discontinuance of his compensation benefits for that period 
of time was improperly created.  38 U.S.C.A. § 5313B (West 
2002 & Supp. 2008); 38 C.F.R. § 3.655(n)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  This statute 
is not applicable to waiver claims.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  

Moreover, given the favorable disposition of the claim on 
appeal, the Board finds that further notice or assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis

The threshold matter that must be addressed in this case is 
whether the overpayment was properly created.  If not, the 
matter of a waiver of recovery of the debt would be moot.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In a May 2005 letter, the RO informed the veteran that it had 
received notification from the Brevard County Sheriff's 
Office that he was the subject of an outstanding arrest 
warrant, and, as such, he was considered a fugitive felon.  
In a June 2005 letter, the RO informed the veteran that his 
compensation benefits were being suspended effective March 
[redacted], 2004, the date the warrant was issued.  A July 2005 
letter informed the veteran that his bond receipt had been 
received from the Brevard County Sheriff's Office, and his 
compensation benefits were resumed effective the date his 
warrant was cleared, May [redacted], 2005.  In July 2005, the veteran 
filed his claim for a waiver of the resulting overpayment.  

The veteran has consistently asserted that he did not know 
about the warrant issued on March [redacted], 2004, and that he 
remained in Florida until around July 2004, when he moved to 
South Carolina to be near his family because of his and his 
wife's physical condition.  

The RO addressed the validity of this debt in the March 2006 
decision, finding that, despite his assertion that he was 
unaware of the warrant, it was reasonable to believe that the 
veteran knew he had legal issues in Brevard County that 
needed to be resolved.  An August 2006 audit indicates that 
the suspension of benefits from March [redacted], 2004 to May [redacted], 
2005 resulted in an overpayment of $35,400.14.  The August 
15, 2006 letter informing the veteran of this audit also 
notified him that his debt was created because of his 
fugitive felon status, and included the definition of that 
term from 38 U.S.C.A. § 5313B.  While the SOC stated that the 
validity of the debt had been addressed in the August 15, 
2006 letter, and was not at issue, the SOC also included the 
law pertinent to the prohibition of payment of benefits to 
fugitive felons.  In his substantive appeal, the veteran 
continued to assert that he was not a fugitive felon.  

Because the veteran has consistently argued that the 
overpayment was not properly created because he was not a 
fugitive felon, and because the RO has addressed the validity 
of the debt in the March 2006 decision, and included the 
pertinent law in the August 2006 SOC, the Board may address 
this matter.  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 
38 U.S.C.A. § 5313B, which provides, in pertinent part, that 
a veteran who is otherwise eligible for a benefit under 
Chapter 11 of Title 38 may not be paid or otherwise provided 
such benefit for any period during which such veteran is a 
fugitive felon.  38 U.S.C.A. § 5313B (West 2002 & Supp. 
2008).  

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture. VAOPGCPREC 7-2002 (December 3, 
2002).  It was noted that Public Law No. 104-193 "was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee."  Id. The SSA's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A). 

The term fugitive felon means a person who is a fugitive by 
reason of:  (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) 
(2008).  

The term felony includes a high misdemeanor under the laws of 
a state which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. 
§ 3.665(n)(3).  

The veteran was not convicted of a felony, and has not 
violated the conditions of parole or probation.  As such, the 
only definition of a fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws of the 
place from which the person flees.  

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid 
prosecution" as a condition of finding fugitive felon 
status.  Furthermore, Courts examining the SSA statute have 
found that a person must have knowledge his apprehension is 
sought, and there must be a finding of flight in order for 
benefits to be severed.  See Oteze Fowlkes v. Adamec, 432 F. 
3d 90, 96-97 (2d Cir. 2005) (finding the SSA's interpretation 
of the statute to suspend benefits without a finding of 
flight was improper); see also Garnes v. Barnhart, 352 F. 
Supp. 2d 1059, 1065-66 (N.D. Cal. 2004) and Hull v. Barnhart, 
336 F. Supp. 2d 1113 (D. Or. 2004) (finding the SSA's 
interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status was in 
contradiction to the underlying statutes and regulations 
applicable to SSA benefits).  

In the present case, the veteran has asserted that he was 
unaware of the felony arrest warrant until he was notified by 
VA in May 2005, and that he did not leave Florida to flee 
prosecution.  In this regard, in his July 2005 claim for a 
waiver, the veteran stated that he did not know about the 
March 2004 warrant until notified by VA, and that he remained 
in Florida until July 2004, when he sold his home and moved 
to South Carolina, where his family is located, so that his 
sister could help care for him and his wife, due to their 
physical condition.  In this regard, the record reflects that 
the veteran's wife is in receipt of benefits from the SSA, 
and the veteran is service-connected for right and left knee 
disabilities, each rated 30 percent disabling, effective June 
5, 2003, and was awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), also effective June 5, 2003.  

In support of his assertions, the veteran submitted a copy of 
the release of mortgage of his home in Florida, dated in 
August 2004, and a copy of the lease of a single family 
residence in Beaufort, South Carolina, beginning August 1, 
2004.  In June 2005 letters, the veteran's sister stated that 
the veteran moved to South Carolina in July 2004 and that she 
had been helping him with his daily needs, cleaning, bills, 
grocery shopping, etc., because of his physical condition.  
In a July 2006 letter, the veteran's sister reported that, in 
March 2004, the veteran informed her that his wife was very 
ill and she told him to move back to South Carolina and she 
would help, adding that the veteran moved to South Carolina 
in June 2004, and that she helped the veteran's wife with 
personal needs.  Also in July 2006, the veteran's wife 
submitted a letter in which she reported that she and the 
veteran sold their house in June 2004 to move to South 
Carolina, so she could get help due to carpal tunnel syndrome 
in both hands and joint replacement in the thumbs.  She added 
that the veteran gave their new address to the Brevard County 
Sheriff's Department and VA.  

The veteran also submitted a print-out of his case activity 
from the Brevard County Clerk of Court's website, reflecting 
that capias was issued to the sheriff on March [redacted], 2004, with 
caseload reassignment on March [redacted], 2004.  Capias was noted to 
be over one year old on March [redacted], 2005, and was served on May 
[redacted], 2005, the same date that the veteran posted bond and his 
VA compensation benefits were reinstated.  Black's Law 
Dictionary defines capias as any of various types of writs 
that require an officer to take a named defendant into 
custody.  BLACK'S LAW DICTIONARY 221 (8th ed. 2004).  

During the September 2008 hearing, the veteran stated that he 
had altered a prescription for 10 Percocets to a prescription 
for 40 Percocets, and was caught.  He added that, at the same 
time, his wife had surgery on both of her hands, and they had 
no one in Florida to take care of them, so they moved back to 
their home town in South Carolina.  The veteran stated that 
he notified the Titusville Sheriff's Department and VA that 
he would be moving, and filed his change of address with the 
Post Office.  The veteran reported that he was constantly 
calling the Titusville Police Department to see if the 
warrant had come up, but, every time he called the warrant 
was not issued.  He added that his attorney told him that, 
since it was his first offense, the most he would probably 
receive would be probation.  The veteran argued that he would 
have no reason to run and hide from probation, and that, as 
soon as he did find out about the warrant, he took care of 
it, and did receive a 12 month probation.  

Based on review of the evidence, the Board finds that there 
is nothing in the record to contradict the veteran's 
assertions.  While there is no evidence in the claims file 
which verifies that the veteran contacted the Sheriff's 
department prior to moving out of Florida, a compensation and 
pension award issued by VA in October 2004 reflects that the 
veteran lived in South Carolina, supporting his statement 
that he informed VA of his change of address.   

In addition, the evidence supports the veteran's statements 
that he moved to be closer to his family in South Carolina, 
not to flee prosecution in Florida.  This conclusion is 
bolstered by the letters from the veteran's wife and sister.  
Moreover, while the veteran, his wife, and his sister, have 
reported conflicting dates of his move from Florida to South 
Carolina, there is no indication in the record that the 
veteran moved any earlier than June 2004, three months after 
the warrant was issued.  

Moving out of Florida three months after issuance of the 
warrant, and promptly posting bond on the date the warrant 
was served on the veteran are actions which do not reflect 
the intentional act of flight from prosecution necessary to 
establish fugitive felon status.  Consequently, the veteran 
cannot be considered to have been a fugitive felon under the 
controlling legal authority.  

As the veteran is not shown to have been a fugitive felon 
from March [redacted], 2004 to May [redacted], 2005, the creation of an 
overpayment in the amount of $35,400.14 was improper.  Given 
the Board's favorable disposition of the matter of whether 
the date has properly been created, the claim of entitlement 
to waiver of such overpayment is rendered moot.  



ORDER


As the overpayment of compensation benefits in the amount of 
$35,400.14 was not properly created, the benefit sought on 
appeal is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


